Citation Nr: 1629252	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-11 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left hand nerve damage secondary to the service-connected left hand laceration.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gout affecting both wrists.

4. Entitlement to service connection for gout affecting both knees.

5.  Entitlement to service connection for gout affecting both upper extremities.

6.  Entitlement to service connection for gout of both lower extremities.

7.  Entitlement to service connection for gout of both feet.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for fungus of the left hand and fingernails.

10.  Entitlement to service connection for pain in the lower stomach/waist.

11.  Entitlement to service connection for a neck disability.

12.  Entitlement to service connection for a low back disability.

13.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depressive disorder.

14.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right eye disability.

15.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection gout of both ankles.

16.  Entitlement to a compensable evaluation for left hand laceration residuals.

17.  Entitlement to an evaluation in excess of 20 percent for right hand gout from January 14, 2008 to April 1, 2014.

18.  Whether the severance of service connection for right hand gout, effective April 1, 2014, was proper.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from September 1977 to January 1978, and on active duty from May 2002 to August 2004, and from September 2004 to March 2005.

This appeal arose before the Board of Veterans' Appeals (Board) from October 2008, April 2012, and January 2014 rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA), Regional Office (RO).

The Veteran testified before the undersigned at a personal hearing conducted at the RO in April 2016.  A transcript of this proceeding has been included in the claims folder.

The issues of entitlement to service connection for a psychiatric disorder, gout of both wrists, both knees, both upper extremities, both lower extremities and both feet and service connection for fungus of the left hand/fingernails are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

It is noted that VA records were added to the electronic record after the last relevant statement of the case and supplemental statement of the case issued.  As the records are not pertinent to the issues decided herein, neither a waiver of AOJ review nor remand for the issuance of a supplemental statement of the case is required.

The Board will defer a decision as to whether or not the severance of service connection for gout of the right hand was proper and whether an increased rating is warranted until the below remand has been complied with.



FINDINGS OF FACT

1.  Left hand "nerve damage" is not related to any event in service, nor is it related to the service-connected left palm laceration residuals.

2.  Sleep apnea is related to the Veteran's period of service.

3.  A right hip disability is not related to any event of service, nor were any degenerative changes present to a compensable degree within one year of the Veteran's discharge from service.

4.  The Veteran does not have a gastrointestinal disorder that can be related to any event of service.

5.  A neck disability is not related to any event of service, nor were any degenerative changes present to a compensable degree within one year of the Veteran's discharge from service.

6.  A low back disability is not related to any event of service, nor were any degenerative changes present to a compensable degree within one year of the Veteran's discharge from service.

7.  In March 2011, the Board denied entitlement to service connection for a right eye disorder; the Veteran did not appeal this decision and it became final.

8.  Evidence received since the March 2011 Board decision does not relate to a basis for the prior denial.

9.  In March 2011, the Board denied entitlement to service connection for gout of both ankles; the Veteran did not appeal this decision and it became final.

10.  Evidence received since the March 2011 Board decision does not relate to a basis for the prior denial.

11.  The Veteran's left hand laceration residuals are manifested by a well-healed, stable, nontender scar.


CONCLUSIONS OF LAW

1.  Left hand "nerve damage" was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  Sleep apnea was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3.  A right hip disability, to include degenerative changes, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2015).

4.  A gastrointestinal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

5.  A neck disability, to include degenerative changes, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2015).

6.  A low back disability, to include degenerative changes, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2015).

7.  The March 2011 decision that denied entitlement to service connection for a right eye disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 3.156(b), 20.1100(a) (2015).

8.  The evidence received since the March 2011 Board decision is not new and material, as it does not raise a reasonable possibility of substantiating the claim for service connection for a right eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The March 2011 decision that denied entitlement to service connection for bilateral ankle gout is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 3.156(b), 20.1100(a) (2015).

10.  The evidence received since the March 2011 Board decision is not new and material, as it does not raise a reasonable possibility of substantiating the claim for service connection for bilateral ankle gout.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

11.  The criteria for a compensable evaluation for the left hand laceration residuals have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.118, Diagnostic Codes (DC) 7802, 7804 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in February 2008, February and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records have been obtained.  In regard to these records, the Board notes that the Veteran was provided with a Formal Finding of Unavailability in November 2006.  It was noted that only partial records had been located and that the records dated from September 1977 to January 1978, from May 2002 to August 2004, and from September 2004 to March 2005 were missing.  The Veteran was asked in May 2006 to provide any copies of his service treatment records in his possession; he failed to respond.  A follow-up letter was sent in September 2006.  The Board finds that the RO exhausted efforts to obtain the service treatment records.  VA treatment records are also in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in June 2009, August 2010, March 2011 September 2011, October 2013 and February 2015.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.

Increased evaluation

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

New and material

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a) , 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


Factual background and analysis

Service connection claims

Left hand nerve damage

The Veteran sustained a laceration to the left hand in service that required several stitches to close.  He now states that he has residual nerve damage, noting that he has numbness in the first to third digits of the left hand.  Therefore, he believes that service connection for this additional residual should be granted.

The service treatment records indicate that the Veteran did sustain a laceration to the palm of his left hand when his gun went off while cleaning it.  He received several sutures, which were removed about 7 days later.  In February 1995, he complained of some paresthesias but an x-ray was negative.

An August 2008 VA treatment record noted the Veteran's complaints of bilateral hand numbness.  It was noted that he did have gout.  It did not appear that his nerves had been damaged at the time of the laceration in service and the examiner noted that the Veteran had carpal tunnel syndrome (CTS) in the left wrist.

The Veteran was afforded a VA examination in June 2009.  He stated that following the laceration to the left hand he had numbness in the first to third digits that was present most of the time (although it varied in degree).  The objective examination found that sensation was decreased to pin prick along the median nerve distribution.  Nerve conduction velocity tests conducted in September 2007 were normal with prolonged distal median latencies.  The assessment was of CTS due to median nerve entrapment at the wrist.  The examiner stated that "[t]his has nothing to do with the palm laceration."  The examiner explained that if the numbness were due to the laceration, it would be distal to the laceration and would only involve the palmar digital nerve and not all the way to the third digit.

VA reexamined the Veteran in August 2015.  The examiner reviewed the entire claims file and conducted a thorough in-person examination.  The Veteran stated that he had constant pain as well as a "needle" sensation in the first, second, and third digits.  The examiner found that the Veteran had symptoms attributable to a peripheral nerve condition on the left with moderate pain in the left upper extremity; there was no muscle atrophy.  He had moderate incomplete paralysis of the left and right median nerve.  The sensory examination of both upper extremities revealed that sensation was intact to vibration, pinprick, light touch, temperature and position sensation with the exception of blunting to pinprick and temperature in the median distribution bilaterally.  The Tinel's sign was positive bilaterally, while the Phalen's sign was positive only on the left.  EMG results indicated the presence of CTS.  The examiner then opined as follows:

Veteran has clinical and EMG/NCS findings of moderately severe carpal tunnel syndrome bilaterally at the wrists.  If the left hand "nerve damage" and current symptomatology were related, the sensory loss would be distal to laceration and would not involve the proximal skin region located between the laceration and the left wrist.  Additionally involvement of the palmar digital nerves would spare the third digit.  Veteran also has clinical and electrophysiological evidence of median neuropathy bilaterally (carpal tunnel syndrome).  Therefore, Veteran's claimed left hand nerve damage is less likely than not to be proximately related to or to have been caused by Veteran's in-service laceration of the left hand.

After a careful review of the evidence of record, it is found that entitlement to service connection for left hand nerve damage has not been established.  The Veteran has been diagnosed with CTS, bilaterally; therefore, a current disability does exist.  However, the available service treatment records do not indicate that this disorder was present in service.  As a consequence, service connection on a direct basis is not warranted.  However, the Veteran has contended that the claimed nerve damage is a residual of the palm laceration sustained in service.  The objective evidence of record, to include two VA examinations, demonstrate that the Veteran does not have nerve damage related to the laceration; the examiners had stated that if the nerve damage had been related to the laceration, the numbness would have been distal to the laceration (which it is not) and would not involve the third digit.  Rather, the examiners have diagnosed the Veteran with bilateral carpal tunnel syndrome with entrapment of the median nerves at the wrist, which it was opined is not etiologically related to the laceration sustained in service.

The Board has carefully considered the statements of record that indicate that nerve damage is related to the service-connected left palm laceration.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence with it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report his symptoms of hand numbness because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to diagnose or to opine as to the etiological relationship between his symptoms and the injury sustained in service to the left hand.

Such competent evidence concerning the diagnosis and cause of his "nerve damage" has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  As the examiners had the requisite medical expertise to render a medical opinion regarding the diagnosis and etiological relationship to a service-connected injury and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence concerning the cause of his left hand numbness complaints.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, while the Board has carefully and sympathetically reviewed the Veteran's complaints, there is simply no competent evidence to support a finding that the Veteran has left hand nerve damage related to the service-connected left hand laceration.  As a consequence, the preponderance of the evidence is against service connection and the appeal is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.

Sleep apnea

The Veteran stated that his sleep apnea first manifested in 2013, following which he was placed on a CPAP machine for treatment.  He indicated that he had been told that he slept "loudly" in service.  Therefore, he believes that service connection should be awarded.

The Veteran's available service treatment records do not show any complaints of, treatment for, or diagnosis of sleep apnea.

The post-service treatment records demonstrate that the Veteran was diagnosed with sleep apnea in late 2013, after a sleep study.  

The Veteran was afforded a VA examination in March 2015.  The examiner noted that the first documentation of apnea was in September 2013, although his wife stated that he had had symptoms as early as 2004.  The examiner commented that it was quite possible that the Veteran had had symptoms in 2004 and that, like most people, he did not think they were significant.  The examiner then opined that "[t]herefore, it is my medical opinion that it is at least as likely as not (50% or greater probability) that the Veteran's sleep apnea was incurred during his military service."

After a careful review of the evidence of record, it is found that entitlement to service connection for sleep apnea is warranted.  Based on the testimony of the Veteran and his wife, and in light of the positive nexus opinion provided by the March 2015 VA examiner, the Board finds that the preponderance of the evidence supports the Veteran's claim for service connection for sleep apnea.  As a consequence, the claim is granted.

Right hip

The Veteran has asserted that he has degenerative changes in the right hip that are directly related to his period of service.  He stated that he injured his hip in service when he was helping to hook up a water buffalo to a truck.  He stated that he felt something give in his back.  Therefore, he believes that service connection should be awarded.

The available service treatment records indicate that he had strained his back when loading a water buffalo in April 2000.  However, there was no reference to any injury to the right hip.  It is reasonable to expect that if the Veteran had also injured his right hip at that time that the service treatment record would reflect such.

A May 2009 post-service VA treatment record referred to the Veteran's complaints of right hip pain.  He stated that a deep, dull ache would go from his hip down his right leg.  The examiner noted that it was likely related to arthritic changes.

VA examined the Veteran in March 2011.  He stated that he had had pain over the right hip for the past two to three years.  He indicated that the pain was over the area of the right buttock extending laterally into the right groin area.  An x-ray obtained in May 2009 showed no abnormalities.  In 2009, a private physician had suggested that the pain was possibly kidney related.  An x-ray showed very mild degenerative changes.  He was diagnosed with osteoarthritis.

After a review of the evidence of record, it is found that entitlement to service connection for a right hip disability is not warranted.  The evidence of record clearly shows the existence of a current disability, that is, very mild degenerative changes in the right hip.  While the Veteran suggested that he had hurt his right hip at the same time that he had pulled something in his back in service in April 2000, the available service treatment records do not show any complaints of, treatment for, or diagnosis of a right hip disorder.  Therefore, service connection on a direct basis is not justified.  Nor is there any evidence that degenerative changes were present to a compensable degree within one year of his separation from service in March 2005.  Rather, the first objective evidence of the presence of degenerative changes was in March 2011, some six years following his release.  As a consequence, service connection on a presumptive basis is also not warranted.

While the Veteran has attested that he has a right hip disability that he believes is related to service, the Board finds that although he may competently report his symptoms, he is not competent to render a diagnosis or to provide an opinion as to the etiology of his right hip mild degenerative changes.  See Layno, supra. There is no competent evidence of record that even suggests a relationship between this disorder and his period of service.  Moreover, as the service treatment record addressing injury of the back did not also show injury to the hip, remand for examination of the hip is not required.

While the Board has carefully and sympathetically reviewed the Veteran's complaints, there is simply no evidence that the criteria to establish entitlement to service connection for a right hip disability have been satisfied.  As a consequence, the preponderance of the evidence is against service connection and the appeal is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.

Pain in the lower stomach/waist

The Veteran asserts that he has stomach pain that is related to his service.  He has stated that the bottom of his stomach, on the left, badly bothers him.  He said that he had been told that he has cysts on his kidneys.                        

The Veteran's available service treatment records do not note any complaints of, treatment of, or diagnosis of a gastrointestinal disorder.                                                                                                                                                                                                                                                                                                                                                                                                                                       

The Veteran was afforded a VA examination in March 2011.  The examiner noted that the only notation in the record that referred to the gastrointestinal (GI) tract were some abnormal liver function tests in the past.  These findings were further investigated and an ultrasound and a CT scan found some fatty infiltration of the liver.  There was no other documentation about any disorders of the GI tract.  The Veteran did report pain that radiated into the lower abdomen from the right hip.  There were no other descriptions of record of any abdominal pain or GI symptoms.  He did not report any reflux symptoms, ulcer symptoms or any trouble with his bowels.  He tolerated his diet well and took no medications for any GI problems.  The examination noted an area from the right lower lumbar area around to the right lower abdomen that was slightly tender to touch and appeared to be muscle soreness and mild spasm.  No other pain was noted on palpation.  There were no masses, no organomegaly or splenomegaly, and there were normal bowel sounds.  The diagnosis was musculoskeletal pain in the lower abdomen that appeared to be related to his low back or right hip complaints, which also are on appeal.  No GI disorder was diagnosed.

The record clearly shows no current GI/waist disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351. 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a GI disability, the Board must conclude that the Veteran does not currently suffer from such a disability.  Without competent evidence of a diagnosis of a disability of the GI tract/waist, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Back disability 

The Veteran has contended that he injured his back in service doing heavy lifting and that he still suffers from pain.  He has stated that he has disc disease that is related to this injury.  Therefore, he believes that service connection is justified.

The Veteran's service treatment records indicate that his back was normal at the time of examination performed in November 1992 and November 1998.  In April 2000, while stationed at Camp Shelby, the Veteran was asked to help hook up a water buffalo, which weighed about 2 1/2 tons.  While helping to lift it, he felt something pull in his lower back.  He was placed on light duty (no heavy lifting) for 24 hours.   A National Guard record dated in July 2004 noted that he had duty restrictions because of his back.

A May 2009 VA treatment note referred to the Veteran's complaints of low back pain for the past 1 1/2 months.  This pain had been worsening and he indicated that a private physician had told him that the pain could be related to kidney problems.  However, the examiner felt that the pain was likely related to arthritic changes.  An x-ray showed narrowing disc spaces (L4-5; L5-S1) with mild hypertrophic spurring of these vertebra.  He also had mild degenerative changes of the SI joints.  

The Veteran was examined by VA in October 2013.  The examiner reviewed the entire claims file and conducted an in-person examination of the Veteran.  It was noted that the Veteran had been diagnosed with degeneration of the lumbar intervertebral disc and osteoarthritis.  The examiner referred to a private evaluation for back pain conducted in May 2004; at that time, an x-ray revealed a normal spine.  After a thorough examination of the Veteran's low back, it was opined that his current back degenerative changes were less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury.  The examiner provided the following rationale:

Reviewed C-file which provides documentation of veteran being seen by Private provider for back pain on 25 May 2004.  X ray report for that date, finds documentation of Normal Lumbar Spine.  CPRS documents veteran with complaints of lower back pain and X ray report 18 May 2009, which documented Degenerative disc disease and Degenerative joint disease lumbar spine.  X ray report today 01 Oct 2013 again documents Degenerative disc and joint disease.  
Diagnoses of acute lower back strain on 08 April 2000 and normal (no degenerative condition noted) lumbar spine X ray on 25 May 2004 supports soft tissue injury in April/2000.
*Osteoarthritis/Degeneration of intervertebral disc (lumbar), is more likely than not Age related progression.

Throughout 2013 and 2014, the Veteran sought private treatment for his continuing complaints of low back pain.  In November 2013, he reported symptoms that sounded like spinal stenosis.  He had a history of myositis and low back pain with symptoms of neurogenic claudication.  A July 2014 MRI revealed epidural lipomatosis; no surgical intervention was recommended (he was advised to lose weight).

After a careful review of the evidence of record, it is found that entitlement to service connection for a chronic low back disorder is not warranted.  The evidence does show that the Veteran sustained an acute soft tissue injury in service in April 2000; there is no documentation that he received any further treatment in service.  The first documentation of any post-service complaints was in May 2009 (after slightly over one month of back pain), at which time degenerative changes were noted.  Therefore, a current disability, diagnosed as degenerative disc and joint disease does exist.  However, given the silence of the service treatment records subsequent to April 2000 and the lack of any treatment for back complaints for some nine years after discharge, the Board finds that the back injury in service was acute and resolved by the time he was separated from service.  This conclusion is supported by the VA examination that found that the injury in service was an acute soft tissue injury which had not resulted in the development of a chronic disorder.  In fact, the examiner opined that the degenerative changes noted in the Veteran's low back were more likely due to age-related progression.  The examiner considered the normal x-ray report of May 2004 in providing the opinion.  As a consequence, the Board finds that the Veteran does not have a chronic back disability that can be directly related to his period of service.  Nor is there any indication that degenerative changes in the lumbar spine were present to a compensable degree within the one year period following his release from service (that is, by March 2006).  Therefore, service connection on a presumptive basis cannot be granted.  

While the Veteran has attested that he has a back disorder that he believes is related to the back injury sustained in service, the Board finds that although he may competent to report his symptoms, he is not competent to render a diagnosis or to provide an opinion as to the etiology of his low back degenerative disc and joint changes.  See Layno, supra. The competent evidence of record, to include the October 2013 VA examination, indicates that his low back degenerative changes are not related to service but are more likely age related.  Reports of continuity of symptomatology significantly conflict with the report of back pain of 1 1/2 months in May 2009 and are not entitled to a finding of credibility.

While the Board has carefully and sympathetically reviewed the Veteran's complaints, there is simply no evidence that the criteria to establish entitlement to service connection for a low back disability have been satisfied.  As a consequence, the preponderance of the evidence is against service connection and the appeal is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.

Neck disability

The Veteran has stated that he injured his neck at the same time that he sustained the back injury in April 2000.  He indicated that he still suffers from neck stiffness as a result.  Therefore, he believes that service connection should be awarded.

The available service treatment records, while noting the acute injury to the low back in April 2000, make no mention of any neck injury.  These records do not demonstrate any complaints of, treatment for, or diagnosis of a neck disorder.

Post-service records included April 2014 x-ray and MRI results.  The x-ray showed mild to moderate degenerative changes in the lower cervical spine.  The MRI demonstrated moderate spinal stenosis that did not require surgery.

After a careful review of the evidence of record, the Board concludes that entitlement to service connection for a neck disorder has not been established.  The record does document the presence of degenerative changes in the cervical spine; thus a current disability exists.  However, there is no injury or disease noted in service to which this disorder could be related.  There is no competent evidence of record that even suggests that the cervical spine degenerative changes are in any way related to his service.  As a consequence, service connection cannot be granted and a VA examination is not warranted.

While the Veteran has expressed his belief that he has a neck disorder that he believes is related to back injury sustained in service, the Board finds that, although he may competent to report his symptoms, he is not competent to render a diagnosis or to provide an opinion as to the etiology of cervical spine degenerative changes.  See Layno, supra. There is no competent evidence of record that even suggests an etiological relationship between his cervical spine and his period of service.

While the Board has carefully and sympathetically reviewed the Veteran's complaints, there is simply no evidence that the criteria to establish entitlement to service connection for a neck disability have been satisfied.  As a consequence, the preponderance of the evidence is against service connection and the appeal is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.

New and material evidence

Right eye and bilateral ankles

In March 2011, the Board issued a decision that denied service connection for a right eye disorder and for a bilateral ankle disorder.  

As to the ankles, the evidence of record at the time of March 2011 denials included the available service treatment records (November 1992 and November 1998 examinations) which showed no ankle disorders.  A March 2002 VA record included a problem list that indicated he had been diagnosed with arthritis and probable gout of the right ankle.  While on active duty in April 2004, he experienced an exacerbation of the gout that caused some tenderness and swelling.  A May 2004 private treatment record showed gout.  A July 2004 service examination noted that he had gout in both ankles.  

The Veteran had been examined by VA in June 2009.  This examination concluded that the Veteran's bilateral ankle gout had preexisted his period of active duty that began in May 2002.  It was determined that the gout had not permanently worsened during his period of service; rather he had experienced intermittent flare-ups which is consistent with the typical course of gout.

The evidence received after the Board's 2011 denial included VA examinations conducted in September 2011, October 2013 and February 2015.  The 2011 examination noted x-ray evidence of gouty changes in the ankles.  The 2013 examination concluded that the ankle gout had preexisted the May 2002 period of active service and that the evidence failed to support a finding that it was permanently aggravated by the Veteran's second or third period of service.  The 2015 examination found that the Veteran had a clinical history of active gout with reported history of multiple flares in multiple joints.

The evidence submitted since the Board's March 2011 decision is not new; rather it is redundant of evidence already of record.  It continues to indicate that the Veteran had bilateral ankle gout that had not been aggravated by his service.  Instead, it continued to be found that he experienced intermittent flare-ups, which is the typical course of gout.  This evidence does not address the basis of the prior denial because it still does not show that the Veteran's preexisting bilateral ankle gout was permanently aggravated by his service.  In fact, the evidence is manifestly against the claim; such negative evidence cannot be used to reopen a previously denied claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  The Veteran's testimony regarding worsening in service is cumulative of evidence previously of record.  As a consequence, because new and material evidence has not been presented, the claim for service connection for bilateral ankle gout is not reopened.

In regard to the request to reopen the claim for service connection for a right eye disorder, the evidence of record at the time of the Board's March 2011 denial included the available service treatment records.  At the time of a November 1992 examination, his eyes were noted to be normal.  At a November 1998 examination, his eyes were again noted to be normal, although he had reported some type of change in his vision.  There was no documentation of what the eye problem was.  In March 2004, he was diagnosed with a chalazion of the right upper eye lid.  At a July 2004 examination he again reported a change in vision; again, there was no indication of what the problem was.  The evaluation of the eyes, however, was normal.

The Veteran was examined by VA in June 2009.  The Veteran reported visual disturbance in the right eye since 2004.  An insect bite to the right upper eye lid in service was noted.  After an evaluation, he was diagnosed with presbyopia and normal ocular examination for someone the Veteran's age.  The examiner noted that he had difficulty relating the presbyopic changes to an insect bite in 2004.

Subsequent to the March 2011 decision, the Veteran presented no evidence of a chronic right eye disorder that had been related to some event, injury or disease incurred in service.  There is no competent evidence that addresses the reason for the prior denial, that is, that there was no evidence to establish an etiological relationship between the Veteran's post-service diagnosed presbyopia and the insect bite to the right upper eye lid.  Therefore, because new and material evidence has not been presented, the claim for service connection for a right eye disorder is not reopened.

Increased evaluations

Left hand laceration residuals

 The Veteran has contended that his left hand laceration residuals are worse than the current evaluation would suggest.  He stated that in cold weather his thumb and first and second fingers would go completely numb; he attributed this to the laceration residuals.  He also noted that he had a poor grip and would drop things.  The scar was also said to be itchy.  Therefore, he believes that a compensable evaluation should be assigned.

The Veteran's left hand laceration residuals are rated under DC 7805.  This notes that scars are to be rated under DCs 7800, 7801, 7802 and 7804 (whichever is most appropriate).  The Board has considered all potentially applicable codes.  Under 7804, one or two scars that are unstable or painful are rated as 10 percent disabling.  A 20 percent disability evaluation requires three or four scars that are unstable or painful.  Note I indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A 10 percent evaluation is also warranted for scars (not on the head, face, or neck) that are superficial and nonlinear and which cover an area of 144 square inches (929 square cm.) or greater.  See 38 C.F.R. § 4.118, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7802, Note 1.

A VA examination conducted in June 2009 noted a well-healed 2.5 by .025 cm scar on the left palm, proximal to the thumb.  It was described as superficial.  The scar was hypopigmented, flat, and stable with a normal texture.  The Veteran denied any pain.

Another VA examination conducted in March 2011 noted the Veteran's complaints of pain and swelling of the tips of his fingers, with numbness and tingling (he has been diagnosed with carpal tunnel syndrome).  He stated that the scar would develop "crust" that would peel off after a few days; this would recur several days later.  The examination noted a well-healed scar over the palm, which the Veteran said was tender to palpation.

A final examination was performed in February 2015.  The examiner noted a scar on the palmar aspect of the Veteran's left hand, distal to the thumb and measuring 1.8 by .001 cm.  It was not painful or unstable and there was no evidence of frequent loss of skin covering.  The examiner found that the scar was well-healed, with normal pigmentation; it was also flat and stable.  The examiner commented that the scar was barely visible, with no skin changes associated or adherence to the underlying structures.

After carefully reviewing the evidence of record, the Board finds that a compensable evaluation for the left hand laceration residuals is not warranted.  While the record does show that the Veteran has numbness and tingling in his finger, this has been attributed by competent evidence to nonservice-connected carpal tunnel syndrome and not to his service-connected laceration.  The Veteran does have a barely visible, small scar on the palmar aspect of the left hand, which is not painful or unstable.  Nor is there any indication that this scar, which is superficial, covers an area of 144 square inches (929 square cm.) or greater.  Rather, the scar is noted to measure 1.8 by .001 cm, affecting only the palmar aspect of the left hand.  Therefore, the Board concludes that this evidence does not support the award of a compensable disability evaluation for this disorder.

In this case, the Veteran is competent to report his symptoms.  See Layno, 6 Vet. App. at 470.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's laceration residuals has been provided by the medical personnel who have examined him during the course of this appeal and who have rendered pertinent opinions along with their evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  The examiners possess the medical expertise to render medical opinions as to the degree of impairment caused by the disability and had sufficient facts on which to base a conclusion; therefore, the Board will afford these opinion great probative value.

The Board has sympathetically reviewed the Veteran's complaints; however, there is simply no evidence that the criteria for a compensable rating have been established.  As a consequence, the preponderance of the evidence is against a higher rating and the appeal is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, there is no showing that there are symptoms that are not contemplated by the rating schedule.  Mauerhan, 16 Vet. App. at 443.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected left palmar scar.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Similarly, the record does not raise the issue of special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, those issues are not part of the rating appeal. 


ORDER

Entitlement to service connection for left hand nerve damage is denied.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for pain in the lower stomach is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a low back disability is denied.

New and material evidence not having been submitted, the claim of entitlement to service connection for a right eye disability is not reopened, and the claim is denied.

New and material evidence not having been submitted, the claim of entitlement to service connection for bilateral ankle gout is not reopened, and the claim is denied.

Entitlement to a compensable evaluation for left hand laceration residuals is denied.

REMAND

While the delay is regrettable, the Board finds that, in order to provide the Veteran's claim full consideration, a remand is needed.

The Veteran has claimed entitlement to service connection for gout that affects multiple joints (both wrists, both knees, both upper and lower extremities, and both feet).  These claims were denied based upon opinions from VA examiners that indicated that gout had preexisted his May 2002 period of service and had undergone no permanent worsening while in service.  However, this is the incorrect standard for determining whether a condition existed before service and was or was not aggravated by that service.  Another VA examination is needed in order to obtain an appropriate opinion that complies with the applicable laws and regulations.

The Veteran has also requested entitlement to service connection for fungus of the left hand/fingernails.  A private physician stated in January 2013 that the Veteran had a fungal condition that was related to the palm laceration sustained in service.  However, no rationale for this opinion was provided.  Therefore, the Board finds that a complete VA examination, with supporting rationale, must be obtained.  

The Veteran has claimed that he suffers from PTSD as a direct result of events that occurred in service.  He stated that he lost a lot of good friends in service that they had been blown up.  He thinks constantly about them and how he will never see them again.  He stated that he experienced stressful situations while doing his "rounds" with a 12 gauge shotgun.  While depressive disorder was also diagnosed on examination, an opinion as to etiology was not provided.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination (to include orthopedic and/or rheumatologic) in order to obtain an opinion as to the onset of his diagnosed gout (which reportedly affects both wrists, both knees, both upper and lower extremities, and both feet).  The examiner must address the following:
	(i) state whether it is clear and unmistakable (obvious, manifest, and undebatable) that gout preexisted active service.
	(ii)  state whether it is clear and unmistakable (obvious, manifest, and undebatable) that preexisting gout WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.
	(iii)  if any of the responses are negative, provide an opinion as to whether the current gout is at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.

The examiner must review all the pertinent records in conjunction with the examination, and such review must be documented in the examination report.  Any special studies deemed necessary must be conducted.

A complete rationale for all opinions must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  Afford the Veteran a VA dermatology examination in order to ascertain whether the Veteran has a fungal condition of the left hand/fingernails.  For any conditions found, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.

The examiner must review all the pertinent records in conjunction with the examination, and such review must be documented in the examination report.  Any special studies deemed necessary must be conducted.

A complete rationale for all opinions must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  Provide the Veteran with a VA psychiatric examination.  The examiner should review the electronic claims folder and such review must be documented in the examination report.

The examiner should opine as to whether any psychiatric disorder found on examination, to include the depressive disorder that was previously diagnosed on VA examination is at least as likely as not related to service.    

A complete rationale for all opinions must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Once the above-requested development has been completed, to the extent possible, readjudicate the Veteran's claims.  If any part of the decision remains adverse to the appellant, he should be provided with a supplemental statement of the case (SSOC) and an opportunity to respond.  The should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


